 NEW YORK STATE EMPLOYERS ASSOCIATION, INC.127NEW YORK STATE EMPLOYERS ASSOCIATION, INC., AND RED STAR Ex-PRESSLINES OF AUBURN, INC.andRICHARD F. MULLENLOCAL 182 OF UTICA AND CENTRAL NEW YORK, INTERNATIONALBROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. OF L. AND NEW YORK STATE TEAMSTERS COUNCILandRICHARD F. MUI LEN.Cases Nos. 3-CA-176 and 3-CB-62.Febru-ary 8, 1951Decision and OrderOn June 20,1950, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondents had engaged in, and were engaging in, certain unfairlabor practices and recommended that they cease and desist therefromand take certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent Asso-ciation, the Respondent Company, the Respondent Council, and theRespondent Local filed exceptions to the Intermediate Report togetherwith supportingbriefs.The Board l^as reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the-exceptions and briefs, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modificafions and additions:'The Unlawful ContractsWe agree with the Trial Examiner that the purportedsavingsaddendum to the collective bargaining contracts between the Asso-ciation and the Council did not cure the otherwise illegal union-securityprovision 'therein 2The addendum agreement that "all clauses thatare affected by the law shall be considered null and void . . . (until)declared legal" lacks the required specificity 3 because it fails to iden-tify which,if any,clauses of the existing contract were to be sus-pendedpendente litem.Indeed, the record reveals that the parties'The Respondents'requests for oral argument are hereby denied,as the record andexceptions and briefs,in our opinion,adequately present the issues and the positions of theparties2With respect to the separate closed-shop contracts between the Company and the Local,no addendum was ever executed by the contracting partiesBecause Member Houston con-siders the savings clause adequate to cure whatever illegality there may have been in thecontracts,he would dismiss all allegations stemming from the alleged illegality.Con-sequently he dissents from those findings of his colleagues which predicate violations uponthat basis.SeeHickey Cab Company,88 NLRB 327;Reading Hardware Corporation,85 NLRB 610.93 NLRB No. 14. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliberately used the vague language contained in the addendum toeliminate disagreement among themselves as to which clauses wereaffected.Moreover, that the asserted savings addendum was notintended to, nor did in fact, remove and eliminate the coercive effectof the unlawful union-security provision of the contract' is estab-lished by the failure of the parties to notify the employees of theexistence of the addendum,' and by the affirmative evidence that theunion hiring hall and union-determined seniority, contemplated bythe contract as originally written, continued to be followed by theparties.In accordance with the Board's views as stated inThe Great AtlanticdPacific Tea Company,81NLRB 1052, and again inJones dLaughlin Steel Corp., et al.,83 NLRB 916, we regard the executionof an illegal discriminatory contract to beper seviolative of the rightguaranteed employees to be free to engage in or refrain from engagingin collective bargaining activities except as permitted by the provisocontained in Section 8 (a) (3).We find, in agreement with the TrialExaminer, that" by renewing the illegal contracts with the Counciland the Local, after the amendment to the Act, the Respondent Asso-ciation and Respondent Company violated Section 8 (a) (1) and 8(a) (3).For the reasons stated in the recentAcme Mattresscase, 91 NLRB-1010, we agree with the Trial Examiner that by so renewing theunlawful contracts, the Coundil and Local joined with the Associationand Company in creating the conditions which would result in discrim-ination and that they thereby attempted to cause the Employer todiscriminate against employees in violation of Section 8 (a) (3) ofthe Act, thereby violating Section 8 (b) (2).We also find, like the Trial Examiner, that by renewing the con-tractswith their illegal union-security provision the RespondentUnions violated Section 8 (b) (1) (A).That section was intendedto prevent unions from coercing and restraining employees.Thus,the Board has found that the threat by a union organizer to an em-ployee that in the event of the union's success the employee wouldlose his job constitutes illegal coercion in violation of Section 8 (b)(1) (A) .5The Board has held a speech by a union organizer to anaudience composed of employees of an employer to the effect that whenthe union had achieved success those who did not join would lose their4Although changes fn the contract from year to year were expressly noted in eachsuccessive renewal extending the original 1944 contract with the noted intervening modifi-cations, theaddendumin question has not been so incorporatedin any of the subsequentcontracts.5Smith Cabinet Manufacturing Company, Inc.,81 NLRB 886. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.129jobs also to be illegal coercion 6 more recently we have held that bycausing the discharge of an employee because of her refusal to engagein picketing activities, a union violated Section 8 (b) (1) (A) .7In our opinion, the execution of a closed-shop contract by a unionwith an employer likewise coerces and restrains employees in viola-tion of Section 8 (b) (1) (A).As pointed out by the Trial Examiner,a consummated closed-shop contract, which by its own terms conditionsemployment upon union membership, carries an actual and imme-diate threat of loss of employment to all employees who might desireto exercise the protected right to refrain from joining a union.Sucha situation is not equatable to that presented in theMaritime Unioncase,8 relied upon by the Respondent, where the union exerted strikepressure against theEmployerto compel him to sign a discriminatoryagreement.As the strike in theNMUcase did not result in a closed-shop contract, the right of the employees to refrain from joining theunion was not impaired by any act of the union.Here, however, theCouncil and Local, by consummating discriminatory contracts withthe Association and Company, respectively, created a threat of loss ofemployment applicable to employees generally.9The Dischargeof Mullen 10For the reasons stated by the TrialExaminer,we agree thatMullen was discharged in violation of Section 8 (a) (3) of the Act.-We are, however, unable to agree with his conclusion that the Local',caused" the discharge, within themeaning ofSection 8 (b) (2).Despite the admitted fact of the Local's hostility to Mullen becauseof his dual-union activity, we are not convinced by the record that theLocal actively sought to have Mullen discharged by the Company.Indeed, any inference to that effect is negated by the affirmative show-ing that the Local permitted the return of Mullen to his job after theincident of March 16.Thereafter the record contains no direct con-6Seamprufe,Incorporated,82 NLRB 892,enforced186 F. 2d 671 (C. A. 10, January 2,1951).7Clara-Val Packing Company,87 NLRB 703.8 78' NLRB 971.For the reasons contained inBoard MemberReynolds'dissent inClara-Val Packing Co.,supra,he does notagree that the Respondent Unionsherein violated Section 8(b) (1) (A).'°The Board unanimously findsMullen to have been an "employee "The record makesIt clear thatMullen did not possesssupervisory powers within themeaning of Section 2(11) of the Act.(New England Transportation Company,90 NLRB 539). Although hewas the responsibleemployee during the Company'snightshift, the recorddemonstratesthat he possessedno authorityindependentof Bassett, the Company's operations manager.In every instance other than routine operations he was requiredto seek adviceand direc-tions from Bassett.Heneither hirednor dischargedupon his own responsibility, nordoes therecord showthat he effectivelyrecommended such actions.When hewas absentfrom his job his place was filledby anotherrank-and-file employee." For reasonsset forthin their separate opinion,Chairman Herzog and Member Rey-nolds do not join in the decisionor the order with respecttoMullen.943732-51-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDnection between the Local and the discharge, or the Company's requestfor a physical examination and Mullen's refusal to submit thereto.We are satisfied that the Company voluntarily discharged Mullen inorder to improve its relations with the Local and to avoid furthertroublesome incidents.The RemedyAs recommended by the Trial Examiner, we shall order the Re-spondent Company to offer Richard F. Mullen immediate and fullreinstatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, and tomake him whole for any loss of pay he may have suffered by reasonof the Respondent Company's discrimination against him.Consist-ent with our new policy,12 and as recommended by the Trial Examinerwe shall order that the loss of pay be computed on the basis of eachseparate calendar quarter or portion thereof during the period fromthe Respondent Company's discriminatory action to the date of Re-spondentCompany's unconditional offer of reinstatement.Thequarterly periods, hereinafter called "quarters," shall begin with thefirst day of January, April, July, and October.Loss of pay shall bedetermined by deducting from a sum equal to that which the employeewould normally have earned for each quarter or portion thereof, hisnet earnnigs," if any, in other employment during that period.Earn-ings in one particular quarter shall have no effect upon the back-payliability for any other quarter.We shall also order the Respondent to make available to the Boardupon request, payroll and other records to facilitate the checking ofthe amount of back pay duel'OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.The Respondent Company, Red Star Express Lines of Auburn,Inc.,Auburn, New York, and its officers, agents, successors, and as-signs, shall:12F.W. Woolworth Company,90 NLRB 289.18By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwith obtainingwork and working else-where, which would nothave been incurred but for the unlawfuldiscrimination and theconsequent necessity of seeking employment elsewhere.Crossett Lumber Company, 8NLRB 440.Monies received for work performed upon Federal,State, county,municipalor other work-relief projects shall be considered as earnings.Republic Steel Corporationv.N. L. R. B.,311 U. S. 7.14 F. W. Woolworth Company, supra. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.131a.Cease and desist from :(1)Entering into, renewing, or enforcing the clauses of any agree-ment with the Respondent Union, Local 182 of Utica and Central NewYork, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, A. F. of L., or any other labororganization, which require its employees to join, or maintain theirmembership in, such labor organization as a condition of employment,unless such agreement has been authorized as provided in the Act.(2)Encouraging membership in the Respondent Union, or in anyother labor organization of its employees by discharging or refusingto reemploy any of its employees, or discriminating in any other man-ner in respect to their hire and tenure of employment, or any term orcondition of employment.(3) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the Respondent Union or anyother labor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Offer to Richard F. Mullen immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(2)Make whole the said Richard F. Mullen for any loss of payhe may have suffered by reason of its discrimination against him, inthe manner set forth in the section entitled The Remedy, above.(3)Post at its terminal at Utica, New York, copies of the noticesattached hereto and marked Appendix A and Appendix B." Copiesof said notices, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by the Respondent Company'srepresentative and the representative of the Respondent New YorkState Employers Association, Inc., respectively, be posted by the Re-spondent Company immediately upon receipt thereof, and be main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are custo-marily posted.Reasonable steps shall be taken by the Respondent16In the event that this Order is enforced by decree of a United States Court of Appealsthere shall be inserted,before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany to insure that said notices are not altered,defaced, or cov-ered by any other material.(4)Notify the Regional Director for the ThirdRegion in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.2.The Respondent Association,New York State Employers Asso-ciation, Inc., Frankfort,New York, its officers,agents, successors, andassigns,shall:a.Cease and desist from :(1)Entering into, renewing,or enforcing the clauses of any agree-ment with the Respondent New York State Teamsters Council, orany other labor organization,which require employees to join, ormaintain their membership in, such labor organization as a conditionof employment,unless such agreement has been authorized as pro-vided in the Act.(2)Encouraging membership in the constituent locals of the Re-spondent Council, or in any other labor organization,by discriminat-ing in any manner in respect to hire and tenure of employment, orany term or condition of employment.(3) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization,to form labor organizations,to join or assist the constituent localsof the Respondent Council, or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all ofsuch activities,except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8 (a) (3) of theAct.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Mail to the Regional Director for the Third Region signedcopies of the notice attached hereto and marked Appendix B, for post-ing at the terminal in Utica, New York, of the Respondent Company,in places where notices are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent Association's representa-tive, be forthwith returned to said Regional Director for such posting.(2)Mail to each member of New York State Employers Associa-tion, Inc., a copy of Appendix B hereto attached, with the request thatsaid members post such notice immediately upon receipt thereof, andmaintain it for sixty(60) consecutive days thereafter,in a conspicu-ous place where notices to their employees are customarily posted and NEW YORK STATE EMPLOYERS ASSOCIATION, INC.133'further request that said members take reasonable steps to insure thatsuch notices are not altered, defaced, or covered by any other material.(3). Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.3.The Respondent Union, Local 182 of Utica and Central NewYork, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, A. F. of L., and its officers, agents,successors, and assigns, shall:a.Cease and desist from :(1)Entering into, renewing, or enforcing the clauses of any agree-ment with the Respondent Company, Red Star Express Lines ofAuburn, Inc., or any other employer, which require employees tojoin, or maintain their membership in, the Respondent Union as acondition of employment, unless such agreement has been authorizedas provided in the Act.(2) In any like or related manner causing or attempting to causethe Respondent Association, or any other employer, its officers, agents,successors, or assigns, to discriminate against any employee in viola-tion of Section 8 (a) (3) of the Act.(3) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Post at its offices in Utica, New York, copies of the noticesattached hereto and marked Appendix C and Appendix D.1', Copiesof said notices, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by the Respondent Union's rep-resentative, and the representative of the Respondent New York StateTeamsters Council respectively, be posted by the Respondent Union,upon receipt thereof and be maintained by it for sixty (60) consecu-tive days thereafter,-in conspicuous places, including all places wherenotices to its, members are customarily posted.Reasonable steps shallbe taken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(2)Mail to the Regional Director for the Third Region signedcopies of the notice attached hereto and marked Appendix C, for post-ing, the Respondent Company willing, at the Utica terminal of saidCompany, for sixty (60) consecutive days, in places where notices toemployees are customarily posted.Copies of said notice, to be fur-nished by the Regional Director for the Third Region, shall, after11 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted,before the words, "A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing." 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing dulysignedby theRespondentUnion's representative, be forth-with returned to said Regional Director for such posting.(3)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.4.The Respondent Council, New York State Teamsters Council,and its officers, agents,successors,and assigns, shall:a.Cease and desist from :(1)Entering into, renewing, or enforcing the clauses of any agree-ment with the Respondent Association, New York State EmployersAssociation, or any other employer, which require employeesto join,or maintain their membership in, the constituent locals of the Respond-ent Council as a condition of employment, unless such agreement hasbeen authorized as provided in the Act.(2) In any like or related manner causing or attemptingto causethe Respondent Association, or any other employer, its officers, agents,successors, or assigns, to discriminate, against an employee in viola-tion of Section 8 (a) (3) of the Act.(3) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.b.Take the following affiramative action, which the Board findswill effectuate the policies of the Act.(1)Mail to the Regional Director for the Third Region signedcopies of the notice attached hereto and marked Appendix D, forposting at the offices in Utica, New York, of the Respondent Union, inplaces where notices are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent Council's representative, beforthwith returned to said Regional Director for such posting.(2)Mail to each constituent local of New York State TeamstersCouncil a copy of Appendix D hereto attached, with the request that-said locals post such notice immediately upon receipt thereof, andmaintain it for sixty (60) consecutive days thereafter,in a con-spicuous place where notices to their employees are customarily posted;and further request that said members take reasonable steps to insurethat such notices are not altered, defaced, or covered by any othermaterial.(3)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.CHAIRMANHERZOGand MEMBER REYNOLDS, dissentingin part only :We are unable to agree with the majority that Mullen was dis-charged by the Company to appease the Union by eliminating a NEW YORK STATE EMPLOYERS ASSOCIATION, INC.135dissident member from its ranks. In rejecting the Employer's de-fense that-Mullen was in fact discharged for his admitted refusalto submit to a physical examination during the period he was offsick, the majority apparently relies on the Trial Examiner's con-clusion that "the Company in effect demanded the examination withoutright or reason; the demand was arbitrarily made as a pretext andin order to be violated, and Mullen's refusal was seized upon as ameans of discrimination."However, our appraisal of the facts leadsus to a different conclusion.Thus, the record shows that pursuantto advice from the Local, Mullen returned to work on March 20, 1949,at which time he became ill and obtained permission to go home.Thereafter, and while Mullen remained away from work on whatamounted to sick leave, he appears to have been up and around asindicated by his separate meetings with the Company and certainmembers of the Local. In these circumstances, the Company on March28 or 29 requested Mullen to submit to a physical examination by itsdoctor and Mullen flatly refused, stating that the Company couldconsult his doctor or the Veterans Administration Hospital. Severaldays later, Mullen received a letter stating that he was discharged forfailing to undergo the requested medical examination.In our opinion, the Company's insistence upon an examination byits doctor was no more unreasonable than Mullen's insistence thatthe Company go elsewhere for medical information. Indeed, thereis no basis for concluding that the Company requested the examinationunder the belief that Mullen would not submit. That the Respondenthad not required Mullen or other employees to submit to a physicalexamination during previous illnesses is not controlling, for herethere were circumstances suggesting possible malingering.Moreover,the fact that Mullen later entered a hospital can in no wise retro-actively incriminate the Company for its prior discharge of Mullenfor refusing to submit to the examination.Under all the circumstances, we find that Mullen was dischargedfor cause and would therefore dismiss both the $ (a) (3) and the8 (b) (2) allegations of the complaint with respect to his discharge.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT enter into, renew, or enforce the clauses of anyagreement with LOCAL 182 OF UTICA AND CENTRALNEW YORK,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-' 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDHOUSEMEN AND HELPERSOF AMERICA, A. F. OF L., or any other labororganization, which require our employees to join, or maintaintheir membership in, such labor organizationas a condition ofemployment, unless such agreement has been authorized as pro-vided in the National Labor Relations Act, as amended.WE WILL NOT encourage membership in LOCAL 182 OF UTICA ANDCENTRAL NEW YORK, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F.OF L., or in any other labor organization of our employees bydischarging any of our employees or discriminating in any othermanner in respect to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist LOCAL 182ofUTICA AND CENTRAL NEW YORK, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, A. F. OF L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom anyor all of such activities, except to the extent that such right maybe affected by an agreement requiring membershipin a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL OFFER to Richard F. Mullen immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay suffered as a result of thediscrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of Local 182 ofUtica and Central New York, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. of L., orany other labor organization except to the extent that this right maybe affected by an agreement in conformity with Section8 (a) (3) ofthe Act.RED STAR EXPRESSLINES OF AUBURN, INC.,Employer.By---------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.Appendix BNOTICE TO ALL EMPLOYEES137Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT enter into, renew, or enforce the clauses of anyagreement with NEW YORK STATE TEAMSTERS COUNCIL or anyother Tabor organization, which require employees to join, ormaintain their membership in, such labor organization as a con-dition of employment, unless such agreement has been authorizedas provided in the National Labor Relations Act, as amended.WE WILL NOT encourage membership in the constituent locals ofNEW YORK STATE TEAMSTERS COUNCIL or in any other labor or-ganization by discriminating in any manner in respect to hireor tenure of employment, or any term or condition of employment.WE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theconstituent locals of NEW YORK STATE TEAMSTERS COUNCIL orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.All employees of members of this Association are free to become,remain, or to refrain from becoming or remaining, members in goodstanding of the constituent locals of New York State Teamsters Coun-cil or any other labor organization except to the extent that this rightmay be affected by an agreement in conformity with Section 8 (a) (3)of the Act.NEW YORKSTATE EMPLOYERSASSOCIATION, INC.,Employer.By--------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by any other material. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix CNoTICE, TO ALLMEMBERSPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that:WE WILL NOT enter into, renew, or enforce the clauses of anyagreement with RED STAR EXPRESS LINES OF AUBURN, INC., orany other employer, which require employees to join, or main-tain their membership in, this labor organization as a conditionof employment, unless such agreement has been authorized asprovided in the National Labor Relations Act, as amended.WEWILLNOTin any like or related manner cause or attemptto cause RED STAR EXPRESS LINES OF AUBURN, INC.,or any otheremployer, its officers, agents, successors, or assigns, to discriminateagainst an employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of the rights guaranteed in Section 7of the Act.LOCAL 182 OF UTICA AND CENTRAL NEW YORK, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. OF L.,Labor Organization.By -----------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix DNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify all members that :WE WILL NOT enter into, renew, or enforce the clauses of anyagreement with NEW YORK STATE EMPLOYERS ASSOCIATION or anyother employer, which require employees to join, or maintain theirmembership in, any labor organization as a condition of employ-ment, unless such agreement has been authorized as provided inthe National Labor Relations Act, as amended. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.WE WILL NOT in any like or related manner cause or attempt tocause NEW YORK STATE EMPLOYERS ASSOCIATION or any otheremployer, its officers, agents, successors, or assigns, to discriminateagainst an employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of the rights guaranted in Section 7of the Act.NEWYORKSTATE TEAMSTERSCOUNCIL,Labor Organization.By -----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMessrs. William J. CaversandJohn C. McRee,of Buffalo, N. Y., for the GeneralCounsel.Messrs John P. DoyleandHarry A. Gleason,of Auburn, N. Y, for the Re-spondents Association and Company.Mr. John J. Walsh,of Utica, N. Y., for the Respondents Union and Council.Mr. Arthur A. Darrigrand,of Utica, N. Y., for the Charging Party.STATEMENT OF THE CASEUpon p second amended charge duly filed on September 22, 1949, by RichardF.Mullen,' herein called Mullen, the General Counsel of the National LaborRelations Board,2 by the Regional Director for the Third Region (Buffalo, NewYork), issued a complaint dated February 10, 1950, in Case No. 3-CA-176,against New York State Employers Association, Inc., herein called the Associa-tion, and Red Star Express Lines of Auburn, Inc., herein called the Company,alleging that the Association and the Company had engaged in and were engagingin unfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.Upon a charge duly filed on September 15, 1949, by Mullen, the General Counsel,by the aforementioned Regional Director, issued a complaint dated February10, 1950, in Case No. 3-CB-62, against Local 182 of Utica and Central NewYork, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. of L., herein called the Union, alleging that the Unionhad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and(7) of the Act.IAt the opening of the hearing, and again before its close, the complaints and all papersand proceedings were amended to show the correct names of the Charging Party and theUnion, as herein set forth.2The General Counsel and his representatives at the hearing are herein referred to as theGeneral Counsel, and the National Labor Relations Board as the Board. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe cases were consolidated by order of the Regional Director dated February10, 1950.Copies of both complaints with charges attached, order of consolida-tion, and notice of hearing were duly served by the General Counsel upon all otherparties.Thereafter, upon a third amended charge in Case No. 3-CA-176, and upon a firstamended charge in Case No. 3-CB-62, both filed by Mullen on April 11, 1950, theGeneral Counsel, by the aforementioned Regional Director, issued amendedcomplaints alleging as aforesaid against the Association and the Company inCase No. 3-CA-176; and including New York State Teamsters Council, hereincalled the Council, as a Respondent in Case No. 3-CB-62, and alleging thereinas aforesaid against the Union and the Council.With respect to unfair labor practices, the amended complaint in Case No.3-CA-176, as subsequently modified to conform to the proof, alleged in substancethat the Association and the Company, a member of the Association, violatedSection 8 (a) (3) of the Act by execution of illegal union-security contracts withthe Council and the Union respectively in August 1944, and renewals by whichsuch contracts continued and remain in effect, and with respect to the Companyonly, by its discharge of its employee, Mullen, on March 31, 1949, and subsequentrefusal, because of the Union's demands and his union activities, to reinstatehim; and Section 8 (a) (1) by said alleged acts and, with respect to the Companyonly, by its statements, threats, and questions which encouraged support of theUnion and concerned its employees' union activities.In its answer to the amended complaint, the Company denied that the union-security clauses in the Association's 3 contract with the Union were in effect orenforced after August 22, 1948, and, while admitting the discharge and refusalto reinstate Mullen, denied that it had committed the alleged unfair labor prac-tices in connection therewith or with its employees' union activities ; alleged thatthe Company. the Association, and the Union agreed in writing on August 2,1948, that the union-security clauses in the Association's contract and any clauses"which were contrary to" the Act were null and void; and as a separate defense,alleged further that Mullen was a supervisor as defined in the Act. The Asso-ciation answered similarly except for a formal denial of knowledge of the dis-charge or refusal to reinstate, and an additional separate defense in which itdenied that it engaged in interstate commerce within the meaning of the Act.With respect to unfair labor practices, the amended complaint in Case No.3-CB-62. as subsequently modified to conform to the proof, alleged in substancethat the Council and the Union, a member of the Council, violated Section 8 (b)(2) of the Act by execution and renewals of the aforementioned contracts withthe Association and the Company, and, with respect to the Union only, by demand-ing that the Company discharge Mullen although he was a member of the Union ingood standing; and Section 8 (b) (1) (A) by said alleged acts and, with respectto the Union only, by statements and threats concerning membership in the Unionand dual union activities.In its answer to the amended complaint, the Union denied that the union-secu-rity clauses in the contracts were in effect or enforced after August 22, 1948, andafter a formal denial of knowledge of the discharge, denied that it had committedthe unfair labor practices in connection therewith or with membership in the3Reference to the various contracts was incorrectly made in the original and amendedcomplaints and in the answers thereto.Before the close of the hearing, a motion wasgranted to conform the pleadings to the proof in this connection , the Company and theUnion entered into two series of agreements,which are hereinafter described,and theAssociation and the Council entered into two similar series of agreements. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.141Union or dual union activities; alleged that the Company, the Association,. theUnion, and the Council agreed in writing on August 2, 1948, that the union-security clauses in the contracts were null and void; and alleged further thatMullen was a supervisor as defined in the Act.The Council answered similarly.Pursuant to notice, a hearing was held at Utica, New York, from February 27toMarch 1, 1950, inclusive, and on May 23, 1950, before the undersigned Trial_Examiner duly designated by the Chief Trial Examiner.All parties were repre-sented by counsel' participated in the hearing, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.At the opening of the hearing, the undersigned allowed certain items in ademand for a bill of particulars filed by the Union and disallowed other items.Particulars concerning the items allowed were orally stated on the record by theGeneral Counsel.At the conclusion of the General Counsel's case-in-chief, theRespondents6 moved to dismiss the complaints in their entirety, and specificallyas to separate allegations : these motions were at that time denied.The motionswere renewed at the close of the hearing on March 1; decision was thenreserved, and they are now disposed of in accordance with the conclusions andrecommendations below.Motions were granted to conform all pleadings to theproof with respect to matters not affecting the substance of the issues.Afterthe close of the hearing on March 1, briefs were received from the Respondents °and the General Counsel.On motion of the General Counsel filed on April 13, 1950, to amend the com-plaints, bring in the Council as an additional party in Case No. 3-CB-62, andreopen the hearing, the undersigned issued an order to show cause and there-after, on May 3, 1950, an order granting said motion and reconvening the hearingon May 23, 1950. On the latter date, it was stipulated at the hearing that therecord theretofore made shall, to the extent that it is applicable, also be con-sidered the record with respect to the Council.The parties thereafter waivedfurther oral argument and the submission of additional briefs.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE ASSOCIATIONThe following was stipulated with respect to the Company :The Company is a New York corporation, engaged as a common carrierin the business of transporting freight and general merchandise in interstatecommerce. It maintains its principal office in Auburn, New York, and hastrucking terminals in Auburn, Buffalo, Rochester, Syracuse, and Utica inNew York State, and in North Bergen, New Jersey. The Company, in thecourse and conduct of its business operations during the calendar year 1949,transported freight and merchandise for which it received revenue in excess4The Council was named a party on May 3; it did not appear prior to that date. Counselfor the Company and the Association did not appear on May 23, but counsel for the otherRespondents and General Counsel stated on the record that he had declared his willingnessto consent to and join in all stipulations entered into on behalf of the Union and theCouncil.It appeared unnecessary to reopen the record to include a letter of confirmationsent to the undersigned by Counsel for the Company and the Association after the close ofthe hearing.°This term here refers to the Association, the Company, and the Union jointly.°The Council thereafter adopted the brief submitted by the Union 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $1,000,000 approximately 50 percent of which was derived from transport-ing freight and merchandise between New York State and other States inthe United States and in transporting freight and merchandise moving ininterstate commerce.The Company is now and at all times since January 1,1944, has been a member of New York State Employers Association, Inc.The following was stipulated with respect to the Association :The Association is a New York corporation with its principal office andplace of business located at Frankfort, New York. It is composed ofapproximately 68 members, who are employers engaged in the operation ofmotor freight lines in Western and Central New York State, as commoncarriers, licensed by the Interstate Commerce Commission.The Associationis organized for the purpose, among other purposes, of obtaining uniformityand stability in labor relations between its members and the various unions,including Local 182 of Utica and Central New York, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. of L., representing employees of said members, and of conducting labornegotiations and executing labor contracts on behalf of all of the saidmembers.The members of the Association in the course and conduct oftheir business operations during the calendar year 1949, transported freightand merchandise valued in excess of $100,000,000 approximately 75 percentof which was transported between New York State and other States in theUnited States, or transported in interstate commerce.It is found that the Company and the Association, and each of them, areengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 182 of Utica and Central New York, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L., is alabor organization and admits to membership employees of the Company.New York State Teamsters Council is a labor organization which representsvarious locals of the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., in New York State.III.THE UNFAIR LABOR PRACTICESA. The collective bargaining agreements1.ValidityThere were received in evidence' a copy of a contract covering local em-ployees, such as city drivers, peddle-run drivers, and terminal employees, andentered into between the Company and the Union on August 1, 1944; and stipu-lations dated respectively April 15, 1946, July 1, 1947, July 1, 1948, and July 31,1949, extending the contract with modifications which are not immediatelyrelevant.Also received in evidence' were a contract and extensions coveringover-the-road drivers, likewise entered into between the Company and the Union.Itwas testified that after the Association negotiated master agreements withthe Council, the individual members of the Association executed "identicalagreements" with the local Union involved ; and it was stipulated that the terms,4General Counsel's Exhibits 2-A through 2-E.General Counsel's Exhibits5-A through 5-E. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.i43of such master agreements and modifications thereof entered into between theAssociation and the Council, and covering local employees and over-the-roaddrivers, are respectively similar to the terms of the aforementioned contractsand extensions which were received in evidence.One of the purposes of theAssociation is "obtaining uniformity and stability in labor relations" betweenitsmembers and the Union herein and other unions. Acting as agent for theCompany and its other members in "conducting labor negotiations and executinglabor contracts" on behalf of its members, the Association is an employer underSection 2 (2) of the Act °The union-security provisions of the contracts, as originally entered into andas extended, are as follows :The employer will employ when available such members of the Local asitmay from time to time require in its business within the class or classesof work hereinafter provided and designated to be covered by this agree-ment, provided that a sufficient number of competent members are availableto meet such requirements. If the Local should not have any members ingood standing available, the employer may employ such other person, orpersons who are not members of the Local, but such person or persons mustbecome members of the Local within twenty-four hours after the commence-ment of such employment, subject to its rules and regulations, providingthe Union accepts such applicant or applicants otherwise they shall bereplaced by members of Local 182 in good standing within twenty-four hoursafter members are available. .. .When outside vehicles are engaged, they shall be operated by membersof the International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, Local #182 in good standing, provided such servicesare satisfactory. . . .If any hired equipment is used by the Company, same shall be operatedby the present employees of the Company, and if the Company does nothave any employees to drive said equipment, the Company must call theUnion for drivers, and said drivers shall be subject to the conditions of thisagreement and shall receive the wage scale as specified herein. - .. .It is agreed that any employee who is in arrears on his dues or assessmentsto the said Local in excess of three days, shall be considered as not in goodstanding, and upon the request of the Union, the employer agrees to suspendsuch member or hold him out of service until he is again in good standingwith said Local."It does not appear that the Union has been certified by the Board under Sec-tion 9 (e) (1) of the Act as authorized to execute any form of closed-shop con-tract.Nor could the above provisions have been ratified in a 9 (e) (1) election,as they concededly provide for a greater degree of union security than is per-mitted by Section 8 (a) (3).-In recognition of the restrictive effect of the 1947 amendment, the followingletter appears to have been sent by the president of the Association to thesecretary of. the Council, who is also president of the Union herein :Waterfront Employers Association of the Pacific Coast, et al., 71NLRB 8010General Counsel's Exhibit 2-A, Article I, Clauses 1 and 5, and Article IV, Clauses 2 and17; General Counsel's Exhibit 5-A, Article I, Clauses 1 and 5, and Article IV, Clauses 6and 8. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDNEW YORKSTATE EMPLOYERS'AssoCIATION, INC.SYRACUSE, NEW YORK,August 2,1948.MR. DEPERNO:As per our discussion between your State Committee and our State Com-mittee as regards the recently passed Taft-Hartley Law, pending clarifica-tion of the many phases of the Law that may effect (sic) one or moreclauses in our 1944 contract, we hereby agree that all clauses that areaffected by the law shall be considered null and void but it is understoodthat when and if such clauses are declared legal, they shall immediatelybecome part of our statewide agreement and shall be considered in fullforce and effect.Consider this as part of the Master Stipulation that was signed betweenus and please attach this to the Master Stipulation you have and sign theother copy enclosed herein and mail back to me.Yours very truly,J.C.DURKIN,President,R. F. DEPERNO, Sec.,N. Y. S. Teamsters Council.8-5-48The president of the Association testified that neither when this letter wasprepared nor at the time of the latest extensions, in July 1949, was there anyagreement with the Council concerning which specific clauses were in violationof the Act. The secretary of the Council testified similarly that there was adifference of opinion concerning which paragraphs of the contract might beillegal under the Taft-Hartley Act, and general language was employed in theletter to avoid delay.It was testified on behalf of the Company that it did not sign a copy of thisletter and that the letter was not called to the attention of its employees, althoughitwas anounced to the supervisory employees at an operational meeting inAuburn' In any event, this purported severability or nullity arrangement doesnot eliminate any illegality attaching to the union-security provisions ; the letter"can only be construed to mean that unless and until a tribunal authorized tointerpret and administer the law determines that a particular discharge formembership in the [Union] is unlawful, the union-security provisions of thecontract are fully effective." la "The very existence in the contract of the union-security provision therefore acts as a restraint upon employees. . . ."14The instant case demonstrates the practical wisdom of such broad propositions.The Respondents point to an attempt to limit a closed-shop agreement, existentand extended, although no notice of such limitation was given to the employeesconcerned.Were the attempted limitation valid, notice thereof would surelyrelieve the employees and leave them in a different attitude with regard to theirright and ability to engage in collective bargaining than if they believed that the,11General Counsel's Exhibit 2-F.It was stipulated that this letter refers to the Asso-elation-Counsel agreements covering local employees and over-the-road drivers.12While Mullen testified that he knew of one nonunion employee, this was in connec-tion with his complaint that the Union was not sufficiently concerned with the interests ofitsmembers.So far from indicating that the closed-shop provisions of the contract wereinoperative and were so regarded by either the Respondents or the employees, this testimonymanifests the recognition accorded to such provisions,pointing only to a specific case as aviolation thereoflaReading Hardware Corporation,85 NLRB 610.14Hickey Cab Company,88 NLRB 327. NEW YORK STATE EMPLOYERS ASSOCIATION, INC. '145agreement remained in effect without change. But to recognize the importance'of that distinction is to admit that the mere entry into such an agreement tendsto affect employees in their collective bargaining rights 102.Conclusions as to the Association and the CompanyThe uncontroverted facts indicate that the Association and the Company haveviolated Section 8 (a) (1) and (3)18 by continuing their contracts with theUnion.3.Conclusions as to the Council and the Uniona.Section8 (b) (2)It appears that the Board has not yet decided the question, which will beconsidereda priori,whether mere execution and recognition of such contractsconstitute violation of Section 8 (b) (1) (A) and (2). To state the propositiongenerally, if execution of an unauthorized contract constitutes interferencewithin the meaning. of Section 8 (a) (1), and discrimination within the mean-ing of Section 8 (a) (3) ; and if a strike to obtain an unauthorized agreementconstitutes an attempt to cause an employer to discriminate against an employee'in violation of Section 8 (b) (2)," it is concluded that execution and recogni-tion of such contracts likewise constitute interference and discrimination, andcause an employer to discriminate in violation of Section 8 (b) (2):6b. Section 8 (b) (1) (A)The cases latterly cited,19 involved strikes called to obtain illegal contracts,and followed the decision in theNational Maritime Unioncase 20 with respectto Section 8 (b) (1) (A). It was held in all of those cases that such strikes,peacefully conducted, violate Section 8 (b) (2), but not Section 8 (b) (1) (A).The instant case, however, is readily distinguished from theNational MaritimeUnioncase, where the Board declared that ". . . the efforts of the union werenot directed against a particular individual or group of individuals" when itattempted to cause the employer to discriminate within the meaning of Section8 (b) (2), and that such efforts therefore did not constitute coercion andis It appears from the testimony of the union president that the Union determines em-ployees' (if they are members of the Union) seniority, a most important element in theirconditions of employment, but that it has not established seniority for nonunion employees.Such a situation,when considered with the seniority provisions of the contracts (G. C.Exhibit 2-A, paragraph I, clause 2; paragraph 3, clause 1.G C Exhibit 5-A, paragraphIII, clause1.) exceeds the permissive provision of Section 8 (a) (3), and is a restraint onemployees in the exercise of their rights.This issue was not alleged or tried, however,and no finding is made with respect thereto16The casesvariously refer to both subsectionsCfJulius Resnick, Inc,86 NLRB 38(Section 8(a) (1), not derivative), also representation cases, which refer to "restraint"-Reading Hardware Corporation,85 NLRB 610, and cases cited therein ;Amalgamated MeatCutters,etc. (GreatAtlantic and Pacific Tea Company),81 NLRB 1052, and cases citedtherein (Section 8 (a) (3) ); In addition, of course, violation of Section 8 (a) (3) con-stitutesa derivative violation of Section 8 (a) (1)."InternationalUnion, United Mine Workers of America, et at. (Jones & Laughlin SteelCorporation,et al),83 NLRB 916,Amalgamated Meat Cutters, etc, supra16This section is also violated, as hereinabove suggested in the consideration of the valid-ity of the collective bargaining agreements (footnote 15), by their seniority provisions andthe determinations thereunder, which do not conform with theprovisoof Section 8 (a) (3).19 See footnote 1721NationalMaritime Union of America (The Texas Company,et al),78 NLRB 971.943732-51-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDrestraint within the meaning of Section 8 (b) (1) (A). In theAmericanNewspaper Publishers Associationcase;' the Board referred to itsdecision intheNational Maritime Unioncase as follows :We held its proscriptions were limited to situations involving actual orthreatened economic reprisals and physical violence by unions or theiragents against specific individuals or groups of individuals in an effort tocompel them to join a union or to cooperate in a union's strike activities.Relying on that principle, the Board in theANPAcase, reversed the TrialExaminer's finding "that the 8 (b) (1) (A) violations occurred in thoseinstanceswhere the union had been successful in causing the employers to continue `closed-shop' hiring practices."However, such practices to which the Board therereferred did not stem from a contract or from the employment conditions andprocedures which the Union was enforcingunder acontract, but from thealleged coercion of members "to cooperate in/the successful operation of theunlawful `Collective Bargaining Policy' by threatening to expel recalcitrantsfrom membership under provisions, of intraunion rules ... " ;22and, as theBoard indicated, any such coercion would be covered by theprovisoto Section8 (b) (1) (A).We recognize, without now repeating, the analysis of legislative intent whichwas made in theNational Maritime Unioncase.But we do not here considercontract demands, negotiations, or a strike ; the goal of contractsin essehadalready been attained.For "thecoercive conductwhich sometimes accompaniesa strike" 23 is substituted the inherently 24 coercive effect of those terms of thecontracts which are now directed at the employees ; and the provisions of thosecontracts involve very real "economic reprisals . . . to compel (all of the Com-Adopting the language employed in thelegislative debate and quoted in thePerry Norvellcase, it must be recognizedthat an illegal agreement cannot be used "in a legitimate way."If we choose to consider an existing dichotomy, it can be seen that a strikeis directed at employers, as recognized in the cases headedby National MaritimeUnion, supra;while the fruition of the Union's efforts, or that portion which isrepresented in the restrictive membership clauses, is directed at 26 employees.The illegal "union-shop" contract, in the language ofNational Maritime Union,"had as itsprimeobjective . . . the coercing of non-members to join the union."Should issue be taken with use of the term "prime" in this connection, it mustnevertheless be admitted that the purpose and natural tendency 27 of the contractwas at least in no small degree coercive. ("The protection of employment in-terests of (union) members" may be cited as an objective even in cases of physi-cal coercion of nonmembers.)Furthermore, the physical restraint imposed by a strike may be limited tospecific individuals ; it may constitute a "threat against employees" 23 limited21 International Typographical Union, et al.(American Newspaper Publishers Associa-tion),86 NLRB 951.22 It was agreed that such "expulsion would deprive the expelled members of certaineconomic perquisites of the union-membership relation23Perry Norvell Company,80 NLRB 225.24 Cf. dissent,Clara-Val Packing Company, 87NLRB 703This argument is also appli-cable to and supports the conclusion,supra,concerning violation of Section 8 (b) (2).22International Typographical Union, it al,supra.2eIdem.27Julius Resnick,Inc, supra;Minnesota Mining & Manufacturing Company,81 NLRB557.28Cong Rec,May 2, 1947, p. 4563, cited inNational Maritime Unioncase,supra. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.147in number.But the coercive effect of a restraining clause is not limited,R9 andalthough it was the Congressional intent to preserve the right to strike, thereis no indication of intent to permit the restraining effect of an illegal contractupon employees.While recognizing the discussion which centered around theright to strike, we need not overlook the reference to threats of nonviolent ac-tion.30There is no indication of legislative intent to limit in this connection thelanguage of the statute or the Board's recognition thereunder of the effect of aunion-security provision.Mere execution and observance of illegal union-security contracts is thereforeconduct which is directed at compelling employees to forego the rights whichSection 7 protects ; and such conduct restrains or coerces employees in theexercise of such rights.31To the extent that such contracts constitute causefor employer discrimination against employees under Section 8 (b) (2), theyconstitute restraint and coercion of employees in violation of Section 8 (b) (1)(A)."B. The discharge1.Mullen's statusMullen, a member of the Union, went to work for the Company at Utica inMarch 1947, at About the time the Company established a terminal in that city.For approximately 4 months he worked as a city driver and intermittently on apeddle-run to Rome ; then he bid for, and by virtue of seniority, obtained anover-the-road run, on which he was employed for some 8 months. In March1948, the Company decided to put on a night crew, and Hassett 33 asked whetherhe would take the position of night foreman.84Mullen hesitated, saying that hewould have less take-home pay" on the new job. But when he was asked again,he accepted because, he said, the work would be easier.29Hickey Cab Company,88 NLRB 327Cong. Rec., Supra,at page 4561-4562.Cf. footnote 14.32This section is also violated, as hereinabove suggested in the consideration of thecollective bargaining agreements (footnote 15), by their seniority provisions and thedeterminations thereunder, which restrain employees in the exercise of their rights underSection 7.°°Thomas C. Hassett is the operations manager at the Utica terminal.Gwilym E.Rowlands is the district sales manager in charge of all operations at Utica.Harold J.Weaver is secretary-treasurer and general manager of the Company34A great deal was made over the question whether the position was that of "nightforeman" or "working foreman " In Exhibit A attached to the original charge in CaseNo. 3-CA-176, Mullen referred to himself as "night foreman" ; throughout the hearingGeneral Counsel maintained that he was a "working foreman." Conversely, in GeneralCounsel's Exhibit 3, a notice posted about March 1948, the Company referred to theposition, which Mullen then accepted, as that of "working foreman" ; but at the hearingit insisted that he was "night foreman."Whether or not he was a working foreman(this term was used in contradistinction to that of "supervisor") Is a conclusion.Withoutintent to indicate any conclusion by use of the term, the undersigned will refer to theposition as that of "foreman" or "night foreman" since the latter term serves at leastto exclude the day foreman, and the term "working foreman" more nearly suggestsdecision of the issue.35There was no dispute about the decrease in take-home pay considering the guaranteedminimum assured over-the-road drivers, the greater number of hours which they worked,and their opportunity to earn more as they exceeded a 20-mile per hour rate on the road.Weaver testified variously that Mullen received $1.35 an hour as night foreman in March1948 and March 1949, and that over-the-road drivers received $1.30 in March 1949; butlater that Mullen earned the computed equivalent of $1.20 per hour as an over-the-roaddriver in March 1948, and thesamehourly pay when he startedas foreman,while he 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf,as contended by the Respondents. Mullen was a supervisor, there is noremedy under the Act, within the circumstances of this case, for his dischargeregardless of motivation. It is therefore proper at this time to consider hisstatus.Where there are conflicts in the evidence, the undersigned has resolvedthem ; findings are made herein on the basis of reliable, probative, and substantialevidence on the record considered as a whole and the preponderance of thetestimony taken.Hassett remained in the terminal for 2 or 3 hours each night after the nightshift arrived.He gave Mullen instructions orally, or left a list with him or inthe othee, to indicate, among other things, the order in which trailers were tobe loaded.The list of instructions would then be passed on to the other-em-ployees.The order in which drivers left the terminal was determined by sen-iority, and it was Mullen 's duty to call the drivers when their trucks were loadedand ready to go. Extra dockmen were hired through the union hall by Hassettor by Mullen at Hassett's instructions, Mullen never hired, discharged, or dis-ciplined employees.36He testified that he was never given authority to do so.Hassett testified that Mullen was responsible for completing loading and mak-ing sure that the trucks were ready to go, getting the drivers out, supervisingthe men under him to see that the jobs were performed, seeing that manifestswere properly filled out. and giving preference to rush shipments.He furthertestified that during a so-called instruction period which continued for the first11/, months of Mullen's term as night foreman, the latter was told to be boss anddirect the men in their work.To evidence Mullen's supervisory powers, Has-sett referred to an occasion during the summer of 1948 when Mullen reprimanded,a yardman for taking too much time making some hookups; Hassett told Mullenthat "if that reprimand didn't stick," he would further support Mullen. On an-other occasion, when a driver was reported to be drunk, Mullen called Hassett,and on the latter's instructions, replaced the driver.Hassett also pointed to thefact that Mullen replaced an employee in the fall of 1948; he told Hassett andRowlands that the employee was unsatisfactory and they told him that he couldreplace that employee.Such incidents do not indicate that Mullen was a supervisor."Admittedly,Mullen did not have authority to discharge at the time lie was appointed nightforeman, and prior to the first of these incidents.His job did not call for suchauthority, he never exercised it, and I do not credit Hassett's statement that itwas bestowed upon him. Hassett's credibility is not enhanced by his statementthat he told Mullen the first or second night that he, Mullen, was in charge of theterminal; nor by his testimony that he instructed Mullen for a period of 1 mouthor 11/.2 months, on the one hand, and on the other, that he did not have to giveMullen instructions when he assumed the job, and that Mullen had previousexperience as a dispatcher and showed good comprehension.This was a small operation, and it was testified without contradiction that theyard employees cooperated in performing the various jobs as necessity dictated.Mullen testified that approximately 40 percent of his time was spent in checkingand typing bills, using rates which Hassett furnished ; and 60 percent' was spent'received $130 in March 1949, which was the same as the computed hourly equivalentof over-the-road drivers at that time.His rate was higher than that of other employeesin the yard;for example,a checker received$1.23 as against Mullen's $1.30.3e Statements to the contrary were made in general terms,they were conclusions only,and lacked evidentiary support.,"Unmted States Gypsum Company,79NLTIB 48. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.149as wheeler and caller, helping load trucks, checking, gassing, routing bills, andsometimes driving trucks.Without contradiction, Mullen testified that when heinitialled time cards °° and signed a memorandum 39 for an owner-operated truck,he did so at Hassett's specific request. It may be that necessity and the size ofthe operation required the informality which apparently existed on the shift ;but it did exist, and Mullen performed a variety of functions.Testimony was submitted by the Association and the Union to the effect thatforemen are not supposed or permitted to perform such functions. This testi-mony was apparently submitted on the assumption that Mullen was a supervis-ing foreman, to prove that he did not do the work described. But whether ornot he was a foreman is a conclusion to be drawn from the facts, and if, as ap-pears, he actually did render such services, the conclusion is supported that hewas not a supervisor.Further, the Association and the Union testified thatseniority is lost when an employee becomes a supervisor.Yet Mullen testifiedwithout contradiction that Hassett told him when bids were posted in September1948, that he hoped Mullen, who was the second oldest man at the terminal, wouldnot bid for the New York over-the-road runMullen also testified, as did Russell,another employee, that Mullen's name was continued on the seniority list whichthe company maintained. (Weaver testified that he learned in August 1948 thatsupervisory employees lost their seniority, but that he did not so advise Mullen.)According to Weaver, the Company started to post various jobs in March 1948.He explained that all of the jobs listed on the notice posted at that time, ° exceptMullen's and the corresponding day foreman's job, were in the collective bargain-ing unit.He offered no explanation for the inclusion of these two and the ex-clusion of three other employees who were not in the unit, Rowlands, Hassett,and the office girl. The Association's president testified that it was customary topost some jobs which were not covered by contract, but that only those wereposted where there was a question of seniority.No attempt was made to explain,however, why Mullen's job was posted if, as a supervisory one, it was not coveredby seniority.Rowlands and Hassett alone, of the Utica terminal employees, were paid asalary.Mullen, like the drivers, yard employees, and girl in the office, receivedan hourly wage.When, in July or August 1945, the Company "no longer requiredmembership in the union as a requirement of employment," announcement ofsuch fact was made only to its supervisory employees, Weaver testified ; it doesnot appear that Mullen was ever so advised.While Weaver testified that he told DePerno, the union president, that theUnion had "nothing to say" about employment of foremen, he does not appearto have been concerned over the Union's threat to file unfair labor practicecharges based on the so-called supervisors' antiunion activities ; nor did hecautionMullen, as a supervisor, against such activities.This alleged showof independence of the Union with respect to Mullen as a supervisor is alsoinconsistent with Weaver's statement that the Union "agreed" that Mullen mightreturn to work, and with Hassett's advice on March 16, 1949, that Mullen hadbetter punch out. Also material is the fact that while the Respondents maintainthat the contracts did not cover supervisory jobs, and more particularly Mullen'sas a foreman, the Company referred 41 to the contract when it demanded the°°Company's Exhibits 2 and 33° Company's Exhibit 1.90General Counsel's Exhibit 3.41General Counsel's Exhibit 4 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDphysical examination as hereinafter noted in connection with the reason for thedischarge.As to the significance of the term "foreman," not only is it clear that a jobtitle is not determinative of status, but specifically in this case the Employertestified that "supervisory dockman" is another term for "checker"; the super-visory dockman performs the duties of checker, shipper, or receiver, and is nota supervisory employee.It does not appear that Mullen's duties included submission of reports con-cerning the work performed on the night shift. It was uncontradicted thatlists similar to those which he received were given to the checker or left in theoffice.Possession of a list against which to check work done is not proof ofsupervisory status.Mullen did not have authority to direct other employeesexcept when and to the extent that he was in any specific situation authorizedto do so by his superiors ; and it so found.The statements that Mullen had authority to hire, fire, discipline, and effec-tively recommend such action are not persuasive in the face of the specific denialsand the testimony concerning operations at the terminal$assett was thesupervisor with authority to hire, discharge, promote, and disciplineHe workedwith the night shift for a few hours and thereafter was in communication withMullen by telephone ; I find that Mullen loaded, gassed, and drove trucks, helpedto prepare bills, relayed information to Hassett, and transmitted the latter'sinstructions to the other employees 42Mullen did not have authority to hire,discharge, promote, discipline, otherwise effect changes in the status of em-ployees, effectively recommend such action, or responsibly direct such em-ployees.As a dispatcher for a former employer, he evidently had superiorexperience and perhaps better judgment than other employees.But he did notregulate the work or its flow except as he was himself directed to do so; neitherwas he authorized to, nor did he, exercise supervisory discretion in the per-formance of his duties.99There is no evidence that he assumed, or was regardedby the Company as having, responsibility for efficient operation.Not only wasHassett available personally to direct and advise the men for a few hours eachnight, but on the only occasion mentioned in the record when the Company wasapparently concerned over the operation, Weaver's assistant, Mr. Wood, camedown from Auburn "because production possibly had slowed up." It is foundthat Mullen was an employee within the meaning of the Act.2.Mullen's dual union activitiesMullen testified that he was dissatisfied with the Union's failure to recognizeor determine senioritycorrectly,and with the use of owner-operated trucks inviolation of contract;that he had noted several seniority violations and feltthat the Union,not the Company,was responsible for a"raw deal" ;that, witha group of employees,he protested to the president of the Union,and that a groupthen discussed the possibility of a change in their union representation.Healso wrote two letters"to the BuffaloRegionalOffice of the Board in thisconnection,and arranged and held four meetings, the first early in March 1949,at which meetings was discussed the question of obtaining from the same inter-national union a separate charter for freight handlers.He testified further4Hassett testified:"I tell(the employees)what to do or tell their foreman to tell themwhat to do "43The Ohio Power Company,80 NLRB 1334;John Deere Ksllefer Company,86 NLRB1073." General Counsel's Exhibits 6 and 7. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.151that an organization was formed, the name Acme Social Club was adopted, andhe, Mullen, was elected president ; that as many as 30 attended one of the meet-ings, notice of the formation of the organization appeared in the newspapers,and he believed that Local 182 knew of it.Mullen also testified that on March17, he went to see DePerno, who asked if the meetings had taken place and whyMullen hadn't come to him.DePerno testified that he knew of and was displeased with these activitiesof Mullen's, and that he so stated to Weaver and Rowlands.Thereafter, Weavertestified, he asked Mullen about the cause of his "argument" with the Union,and Mullen told him that he and others had inquired about getting a separateunion charter.While these dual union activities were the basis 45 for action taken by the Unionto expel Mullen from membership, such action (or the question of the Union'sfailure to act earlier) need not be further considered here.As an intrauniondisciplinary measure, it falls within the proviso of Section 8 (b) (1) (A).Nordo the Respondents claim that this disciplinary action justified the dischargeor any demand for discharge. It could at most serve to indicate the Union'sattitude toward Mullen ; and that was clearly stated, as will be hereinafternoted.In seeking a new charter and acting as indicated, Mullen was engaging inprotected activity under Section 8 (a) (1) and (3) of the Act.3.Other events in issueOn March 15, 1949, after the group protest to the president of the Unionconcerning use of the owner-operated trucks, and after the first two meetings ofthe Acme Social Club group, Carmen Citro, the Union's business agent, visitedMullen on the job. Citro mentioned the possibility of appointing a new unionsteward, and Mullen replied that he was satisfied with the steward then serving.In a discussion of owner-operated vehicles and equipment, Citro agreed that itwas not good policy to use them, and Mullen stated that more union men couldbe employed to cover them.Mullen testified that Citro did not tell him notto send out owner-operated vehicles or to report to him if anyone else sent outsuch a vehicle.On March 16, Citro stopped an owner-operated truck which had left theterminal for Auburn.He then came to the barn and asked Mullen whether hehad sent the truck out.Mullen stated that he had not ; that the driver hadreceived instructions in the day time.Citro then told Mullen to quit 4' or hewould "close the barn."Mullen thereupon agreed to punch out, but, beforedoing so, called Hassett and explained what had happenedThe latter advisedhim to punch out and said that he would "straighten the matter out in the morn-ing."Before he left, and at Hassett's direction, Mullen sent the yard utilityman out with the truck in question. Citro told Mullen to see DePerno the nextday.I credit the evidence that Citro told Mullen to stop work on March 16; thiswas met only by DePerno's hearsay denial. Citro was not called to testify, norwas any other explanation offered of the conversation between Citro and Mullenon the 16th and the latter's departure.Admittedly, however, thereason givenby Citro (whatever his and the Umoh's animus, as hereinafter noted) at that45General Counsel's Exhibit 10.49While thetranscriptindicatesthat Citro told Mullen to "quit organizing," the partiesregarded the business agent's orders as a direction to quit work. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime was the dispatching of the owner-operated truck, and we can only speculatethat Mullen may have believed that, under the contract provision against owner-operated trucks, the Union could take steps to obtain his discharge for dis-patching such a truck.At any rate, and whatever motivated Mullen at thetime, Citro's act did not constitute a discharge.Nor did Hassett's advice inthe light of Mullen's information over the telephone. Further, Hassett's advicewas not connected with Mullen's dual union activities ; it appears that the issueas presented to Hassett that night was confined to the owner-operated truck.None of the Respondents is therefore chargeable under the Act with Mullen'sloss of work on March 16 and 17.Rowlands testified that the following day, when Hassett told him of theevents of the preceding night, he went to see DePerno and protested removal ofthe night foreman and interference with the Company's operations.DePerno,he stated, accused the Company of attempting to disrupt the Union, and elab-orated with the explanation that some of the men, including Mullen, were get-ting together and holding meetings.Rowlands offered substantially similartestimony concerning a visit which he and Weaver made to DePerno, and whichhe placed on March 18. In this connection, DePerno testified that he told Row-lands and Weaver that Hassett and Mullen were engaged in antiunion activities,and that he would file unfair labor practice charges against the Company assoon as he had proof.From this point on there are serious conflicts in the testimony.Mullen testi-fied that he went to see DePerno on the 17th; that the latter said he would bebrought up on charges for sending out a hired truck ; that there was some dis-cussion concerning the Acme Social Club, and that DePerno promised to notifyhim in writing when he could return to work. DePerno denied that he toldMullen he would so notify him.Mullen testified further, without contradiction,that Citro telephoned him on the afternoon of the 18th and told him that itwas all right for him to return to the job.Mullen declared that he told Citro,and Hassett also, that he had made other arrangements for that evening, butthat he would report on the next working day, the 20th.As noted, Rowlands declared that it was on March 18 that he and Weaverspoke with DePerno 4TWeaver testified similarly and further that he discussedwith Mullen on that day the latter's dual union activities ; that he did not askfor it, but that Mullen offered to resign rather than "have the Company suffer" ;that he told Mullen that he would think the offer over, and in the meantimeMullen was to return to work.He said that Mullen told him that he couldn'treport that evening but would on the 20th.Weaver testified further that therewas no question in his mind of discharging Mullen until the following TuesdayorWednesday, after the latter had refused to take a physical examination ashereinafter noted.Although he had ostensibly gone to see DePerno to settle the question ofMullen's return, and although he knew that Mullen's services on the 16th hadat least been interfered with, if not temporarily terminated, because an owner-opei ated truck had gone out of the barn, and although he, Weaver, had dis-cussed owner-operated trucks with DePerna, Weaver nevertheless testified thatin his conversation with Mullen, allegedly held later on the 18th, he did nottalk to the latter about owner-operated trucks. I do not credit this denia148"All three participants in this meeting testified that the use of owner-operated trucks bythe Company and Mullen's so-called antiunion activities were discussed.48Weaver's credibility is considered in greater detail in connection with the discharge,post. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.153Mullen testified that his conversation with Weaver took place on March 25,and that he had no conversation with Weaver between the 15th and the 25th.He stated that Weaver mentioned the dual union activity and the matter ofowner-operated trucks, and asked him to resign or take a leave of absence.Hedenied that he offered to resign.Nothing was said at that time about hisillness49 or his return to work.Mullen testified further that Weaver told himto call Rowlands the following day.The next day, Mullen testified, Rowlandssaid that Weaver had asked for his, Mullen's, resignation.Another serious conflict developed concerning an alleged request by Mullenfor sick leave 60Hassett allegedly received such request and transmitted it toRowlands.The latter testified that he called Weaver, was told that a physicalexamination by the Company's doctor would be required, and transmitted thedecision to Mullen, who replied that any information could be secured fromhis doctor.Rowlands then communicated with Weaver again, and, at the latter'sdirection, insisted that Mullen submit to an examinationMullen, on the otherhand, testified that on the 28th or 29th of March, Rowlands called him at homeand asked him to take a physical examination by the Company's doctor. ThisMullen refused to do, saying that he would submit an affidavit from his owndoctor, to whom he had been referred by the Veterans Administration ; that hewas arranging to enter a veterans hospital, and that the hospital records wouldbe available to the Company.Mullen entered the hospital on March 30 or 31.On the latter date, a dischargeletter" was sent to him; he received it while in the hospital.He left thehospital and returned to Utica on April 10 or 12; the doctor told him he couldreturn to work, and about April 19 he told Hassett that he was ready to return.Hassett told him he would check with Weaver (no mention was made of aphysical examination), and the next day reported that Weaver had said hewas not to be put back to work.Throughout this period, Mullen was a member of the Union ; he paid hisdues until April, when the Union refused to accept them. On April 15, theUnion served charges on him 52 No question was ever raised concerning hisfailure to pay or tender dues.While the discharge occurred on or about March 31, Mullen was unavailablefor work on that day and thereafter until April 19. The refusal to reemployhim occurred on April 20, 1949.4 The reason for the dischargeUnlike other cases involving the question of discharge at a union's request,both the Union and the Company in this case deny that there was such a request.There is here presented the problem of determining whether there was a requestdespite the denial by the parties who alone could testify concerning the con-versations held.But, although unusual, the problem may be solved by considera-tion of the attendant circumstances nIn seeking the reason for the discharge, we are not limited to that offered bythe Company to justify its action.Nor, as we consider the sequence of eventsand the question whether the Union demanded the discharge, must we confine49All were in agreement that on March 20, after he had worked a few hours, Mullen be-came ill, called Hassett, and went homesoThese issues will be considered in connection with the analysis of the discharge,post.ofGeneral Counsel's Exhibit S.52General Counsel's Exhibit 10.53Hartsell Mills Co. v.N. L. R. B.,111 F. 2d 291, 293(C. A. 4) affg. 18 N. L.R. B. 268. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDourselves to direct evidence of conversations between the Company and theUnion.While Weaver claimed that he told DePerno that the Union had "nothing tosay" about employing Mullen, he informed the latter that he had "agreed"with DePerno that Mullen could return to work.Further evidence of the extentto which the Union dominated the situation is seen in the fact that althoughDePerno contradicted Mullen's testimony that DePerno promised on March 17to advise him when he could return to work, it was not denied that Citro toldMullen on March 18 that it was all right to go back. Even if credited, Weaver'stestimony that on March 18 he told Mullen to return would not be inconsistentwith such an authorization by Citro, which would be consonant with and in thepattern of Citro's influencing Mullen to leave on the 16th, and merely a reversalof the earlier proceeding.,Again, Weaver knew of I'lullen's dual union activities,but neither these nor DePerno's alleged threat to file unfair labor practice chargesdisturbed him even to the extent of eliciting a warning to Mullen, who he main-tained was a supervisor, against such activitiesMullen was a good employee, qualified and reliable.According to the Com-pany's witnesses at least, he was regarded worthy of being entrusted with whatthe Company maintains was supervisory authority.As noted, Weaver testifiedthat there was no question in his mind about discharging Mullen until the latterrefused to take a physical examination.The letter of recommendation ' sup-ports this estimate of the regard in which Mullen was held.It does not appear that the Company would have suffered any direct financialloss as the result of Mullen's absence since be was paid only while he worked ;or that it was concerned over the possibility that the alleged leave sought wouldbe of undue duration.mAny interest the Company had in Mullen's conditioncould presumably be satisfied by the information which he offered from reliablesources: an affidavit from his physician, and veterans hospital records.If the Company had a right to demand a physical examination, it is materialto consider whether that right was exercised 68 capriciously or whether theCompany was motivated by unlawful considerations."It appears that Mullen had been away before because of illness, at one timein 1948 for a period of some 10 days or 2 weeks. No examination had beenrequested by the Company during any such illness, but he had submitted a doc-tor's statement on his return to work.Even if Mullen now formally requestedsick leave, it does not appear that there would have been any greater problemof possible disruption than if he had reported ill on the 20th and stayed awaywithout prior permission, as he had done before.There was no precedent ofrequest for sick leave at the plant. Still assuming that the Company had theright under its contract with the Union, or otherwise, to demand an examination,it had not generally exercised that authority.Weaver was able to cite but twoother instances : one of a safety patrolman at another terminal a few years agoon his returnafter 20 to 30 days' illness ; the other of a foreman under undis-closed circumstances some 6 months before the hearing.69General Counsel'sExhibit 9.66Hassett testified that the Company insisted on an examination by its own physician"because that is our privilege."66Regardless of Mullen's status as a nonsupervisory employee, as found herein, the Com-pany maintained throughout that it regarded him as a supervisor. It knew that as suchhe could be dischargedwithout-remedy underthe Act.(The Association in August 1948,advised its members of the effect of the Taft-Hartley Act.)67A rightmay be unlawfully exercised.RussellManufacturing Co , Incom porateil,82NLRB 1081. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.155The contracts are not specific on the issue of the Company's right to aphysical examination of employees covered thereunder.The pertinent pro-vision reads as follows :All physical examinations required by the Company shall be paid forby the Company.'8If that clause were declaratory of the Company's right to require all em-ployees, whether supervisory or not, to submit to a physical examination at anytime, it would still leave for consideration the question hereinabove notedwhether such right was properly exercised.The Company's interest appears to be covered in the contract for local em-ployees, which provides that:Any employee who is absent through sickness or injury shall receive hisregular position uponreturningtowork if" physically fit. [Emphasissupplied.] 68The leave might be expected to permit correction of any ailment which anearlier examination might disclose the Company's interest was not personal,but presumably looked to Mullen's ability to do his work. This analysis is sup-ported by the following extract from the statement 60 submitted by Weaver onJune 6, 1949:It has been the rule of the company that when employees are hired forwarehousemen and trucking, that they must submit to a physical andthere is also another rule that when a man has been sick and wishes toreturn to work, that he must submit to a physical.Mullen testified that he refused to take a physical examination because he wasalready under the doctor's care, and saw no reason to submit to an examinationwhile he was sick.Weaver's testimony that he wanted to accumulate all of the facts and was un-able to reach an immediate decision when Mullen allegedly offered to resign,further indicates that Mullen was well regarded by the Company.Where suchgoodwill is entertained toward an employee, it would be consistent to permitabsence due to illness and even to grant a request for sick leave.Whether aphysical examination is indicated would depend on the length and nature of theillness ; it should be noted again that there was no indication of danger to theCompany's interests if such examination had not been demanded until Mullenindicated a readiness to resume his duties.Mullen's condition would appear tobe of importance to the Company when he sought toreturn;the record is devoidof suggestion of any possible loss of detriment to the Employer if a request forleave had been granted without condition, or such loss as to warrant the demandand discharge.The union president mentioned Interstate Commerce Commission regulationsat the hearing to justify the demand for a physical examination.Those regula-tions are not here pertinent for even were we to assume that they applied toMullen as a driver, reference to Section 192 of such regulations, Title 49, Codeof Federal Regulations, discloses no specific requirement for a physical exam-ination, much less that any such examination be by the employer's physician orthat it be held when an employee seeks not to work.68General Counsel's Exhibit 2-A, Article IV, Clause 22 ; General Counsel's Exhibit 5-A,Article V, Clause 8.69GeneralCounsel's Exhibit2-A, ArticleIII, Clause 3.6° General Counsel'sExhibit 4. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is a fair inference that, absent pressure by the Union, the Company wouldnot have discharged Mullen for refusing to submit to a physical examination bya doctor of its choosing; it may well be doubted, from the circumstances of thecase and the inferences reasonably to be drawn from them, whether it wouldhave requested such an examination. Yet it is well settled that an employer mustresist a union's illegal demand for discharge."Whether or not Mullen requested sick leave is of importance since the Com-pany's demand for an examination after a request for leave might help to explainthe otherwise unexplained failure to make such a demand on the 20th and forseveral days thereafter, at any time preceding the discussion between the Unionand the Company.62Mullen testified that he did not ask for sick leave. This testimony was con-tradicted by Hassett, Weaver, and Rowlands.The unreliability of the testi-mony of the first two of these has already and will further be noted.Rowlands,who on examination was too frequently unable to recall but who did agree withWeaver that the latter came to Utica on the 18th, testified in this connection thatHassett advised him that Mullen had requested leave and that he passed therequest on to Weaver. The finding hereinafter made that the conversation be-tween Weaver and Mullen took place on the 25th sheds light on the disputedquestion whether Mullen ever, and more specifically between March 21 and 23,asked for sick leave.Both Weaver and Mullen agreed that sick leave was notmentioned during their conversation.This is hardly consistent with the testi-mony that neither of the Utica supervisors made a decision on the alleged requestfor leave, but that Rowlands twice communicated with Weaver concerning it.It is noted also that despite his recognized authority, Rowlands, in the dischargeletter 03 referred to receipt of instructions in the matter.Considering this issue further, Hassett and Rowlands allegedly transmittedthe request for sick leave to Weaver in Auburn, who had a few days previously,according to their testimony, conferred with the union president.No explanationwas offered for the failure of the operations manager and the district salesmanager in charge at Utica to have themselves disposed of an application forsick leave.Neither of them asked Mullen what his trouble was nor did they askhow long a leave period he wanted.81Because of such inconsistencies and the credible aspects of the evidenceadduced, the Company's evidence concerning a formal request for sick leave isnot at all persuasive.Credited, rather, is Mullen's denial that he requestedsick leave, such denial being consonant with the practice followed by him andevidently by the other employees also.Further affecting Weaver's credibility °5 is his statement that Mullen offeredon March 18 to resign, and that he, Weaver, told Mullen to go back to workwhile the offer would be taken under advisement. There is no explanation ofthe subsequent failure to accept the resignation offer by an employee claimed tobe without the protection of the Act, especially when Mullen within a few daysthereafter was guilty of an allegedly serious refusal to submit to examinationby the Company's physician.61Eureka Vacuum Cleaner Company,69 NLRB 878,Pillsbury Mills, fne, 74NLRB 1113.62The date of such discussion is hereinafter deteimined63General Counsel's Exhibit S.84Weaver testified that he was told that Mullen had requested leave of 30 or 60 days.I do not credit this statement in the face of the denial by his operations manager who aloneclaimed to have received the request from Mullen.65Other items which reflect on Weaver's credibility have hereinabove been considered inthe discussion of Mullen's status and the other events in issue.' NEW YORK STATE EMPLOYERS ASSOCIATION, INC.157Another question of credibility concerns the date of Weaver's visit to Uticaand conversation with DePerno and then with Mullen : Weaver stoutly main-tained that it was March 18; Mullen as stoutly that it was March 25. The laterdate may be significant for the inference which may be drawn that while Mullenhad gone home ill on the 20th and had remained away, no demand was made fora physical examination for several days and until Weaver had conferred with theunion president. It would also support Mullen's testimony that Citro, and notWeaver, told him on the 18th that he might return to work, this indicating theUnion's power and influence in connection with employment, and the manner inwhich they were exercised.The background of continued recognition of theillegal contract andWeaver's trip from Auburn to Utica, after Rowlandscalled, him, to check on the difficulty between the Union and what he maintainedwas a supervisory employee, is also significant as one considers the relationshipbetween the Company and the Union.In addition to what is elsewhere herein noted concerning the credibility ofvarious witnesses, and supporting the conclusions made in that respect, GeneralCounsel's Exhibit 4 warrants a finding in favor of Mullen's veracity and March25 as the date. In this statement, submitted shortly after the events referred to .and when he had full opportunity to check his records and search his memory,Weaver definitely placed his conversation with Mullen on the 25th. This exhibitindicates further that, contrary to the company witnesses' testimony that Mullenrequested sick leave between March 21 and 23, no question of sick leave orphysical examination arose before March 26.It is the undersigned's finding that Weaver's testimony was unreliable, andthat the Company in effect demanded the examination without right or reason ;the demand was arbitrarily made as a pretext n and in order to be violated,87and Mullen's refusal was seized upon as a means of discriminationIt is furtherfound that the demand for a physical examination and the discharge and sub-sequent refusal to reemploy Mullen were prompted by the latter's altercationwith the Union arising out of his dual union activities, the Union's 'advice tothe Company concerning its displeasure, its demand that the Company dischargehim, the Company's feeling that it was "in the middle of (Mullen's) dispute withDePerno," and the Company's desire to maintain good relations with the Union;and it is concluded that such demand, discharge, and refusal to reemploy werein violation of Section 8 (a) (1) and (3) of the Act. No question exists ofunlawful domination ; but reason or inducement may be found in the affinitousrelationship.There was, of course, sufficient motive for the Union to seekMullen's discharge.No, secret was made of its distaste for his "stirring the men up" with dual unionactivities.68Its asserted wrath, misdirected against him, for dispatching anowner-operated truck must be regarded as a pretence. It should be as true ofenforcement by a union as it is of enforcement by an employer that a rule may66BiggsAntique Company, Inc.,80 NLRB 345;Burlington Mills Corporation,82 NLRB751.67RussellManufacturing Company, Incorporated,82 NLRB 108168All who testified concerning conversations with DePerno (Weaver, Rowlands, Mullen,and DePerno himself) indicated clearly that discussion of the ostensible reason for callingMullen off the job on March 16 was inextricably intertwined with reference to Mullen's"anti-union activities."It should also be noted that the original notice of charges filedagainst Mullen by the Union was confined to his dual union activities ; this was subsequentlyenlargedto include reference to the matter of owner-operated trucks. 158DECISIONS OF NATIONALLABOR RELATIONS BOARDnot be applied in a discriminatorymanner 88The Union had knowledge of thepractice of dispatching owner-operated trucks and had permitted such practice.Weaver told DePerno that the Company was unable to replace such trucks withequipment of its own, and the practice in connection with such use was bothloose and indefinite.DePerno testified that the Union permitted owner-operatorsto work under certain conditions, and he virtually summarized the situation bysaying, "We can't get these employers to comply."Weaver testified that owner-operated trucks had been the subject of discussion prior to his conversation withDePerno, and Rowlands stated that the Company has never stopped using owner-operated trucks in the city and over the road.DePerno testified further that supervisory employees are not permitted by thecontract to perform duties which are assigned to other employees.He statedin this connection, ". . . just as quick as we can catch it we stop it. . . ."Otherissues such as periodic posting of jobs have long been in contention betweenthe Union and management in the industry. Further, while as DePerno testi-fied, under the contract and the Union's rules, seniority prevails at all timessubject to the rules and regulations of the Union, Mullen testified without contra-diction that he had cause for complaint against the Union's decisions and prac-tices in this respect. It will be recalled also that, as DePerno testified, theUnion's business agent had no authority to call Mullen off the job; redress forviolation of the contract was properly to be sought against the Company.Whether these events and conditions are due to impossibility of, or unconcernover, enforcement of the contract terms, they certainly lend themselves to exer-cise of pressure,dehorsthat contract.In fact, the record indicates that the practice of using owner-operated truckshas been continued on both city runs and over-the-road runs.Admitting thatCitro's action was ill advised (the action has been found above and a qualifiedadmission made by DePerno), the Union exercised its historically strong posi-tion," threatened ° the Company with unfair labor charges, and raised the issueof owner-operated trucks to cause the Company to discriminate against Mullenin violation of Section 8 (a) (3), and thereby itself violated Section 8 (b)' (2).I find also that these acts by the Union were motivated by Mullen's organizationalactivities, and were intended to and did restrain and coerce employees in viola-tion of Section 8 (b) (1) (A).12IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Company and Association described inSection I, above, have a close, intimate, and substantial relation to trade, traffic,'°Hershey Metal ProductsCo., 76 NLRB 695 ;American Book-Stratford Press, Inc , 80NLRB 914."Rowlands testified that he would"letmatters rest"untilWeaver came and talkedwith DePerno.Furthermore,as previously noted, both Weaver and Rowlands testifiedthat DePerno "agreed" that Mullen might return to work.Mullen testified that Citrotold him.that it was all right to returnThere is no question about the atmosphere inwhich the operations were conducted;the Union's influence and control over employmentare evident.'n It is claimed in the Union's brief that a request by the Union that Mullen be dischargedwould be privileged under Section 8 (c) of the Act.But such a request is not the expres-sion of "any views, argument,or opinion" ;and the position taken overlooks the coerciveeffect of the demand which the Union was in a position to make and,as found, didmake.11Clara-Val Packing Company, 87NLRB 703. NEW YORK STATE EMPLOYERS ASSOCIATION, INC.159and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondents have engaged and are engagingin certain unfair labor practices affecting commerce, it will be recommendedthat they cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act.It has been found that the Company, by discharging and refusing to reemployMullen, discriminated against him in regard to his hire and tenure of employ-ment, and thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act, in violation of Sec-tion 8 (a) (1) and (3) of the Act; and that the Union caused the Company so todiscriminate, and itself so restrained and coerced employees, in violation ofSection 8 (b) (1) (A) and (2) of the Act. It will therefore be recommendedthat the Company offer to Mullen immediate and full reinstatement to his formeror substantially equivalent position 73 without prejudice to his seniority or otherrights and privileges.It will be further recommended that the Company andthe Union," jointly and severally,'" make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him by payment of asum of money which shall be computed" on the basis of each separate calendarquarter or portion thereof during the period from the discriminatory refusal toreemploy him to the date of a proper offer of reinstatement." The quarterlyperiods, hereinafter called "quarters," shall begin with the first day of January,April, July, and OctoberLoss of pay shall be determined by deducting froma sum equal to that which Mullen would normally have earned for each quarteror portion thereof, his net earnings," if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other quarter. It will also be recommended that the Boardorder the Company to make available to the Board upon request payroll andother records to facilitate the checking of the amount of back-pay due.'9It has further been found that the Company and the Association violated Sec-tion 8 (a) (1) and (3), and that the Union and the Council violated Section 8(b) (1) (A) and (2) by continuing the illegal union-security clauses in theircontracts.Itwill therefore be recommended that the Respondents cease and'+sIn accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former' position whereverpossible,and if such position is no longer in existence,then to a substantially equivalentposition"SeeThe Chase National Bank of the City of New York, San Juan,PuertoRicoBranch,65 NLRB 827.74Concededly,neither the Association nor the Council prompted the discharge or refusalto rehire,whatever their responsibility for the unauthorized contracts.75H. Milton Newman, anindividual d/b/a H. M. Newman,85 NLRB 725."F. W. Woolworth Company,90 NLRB 289" In the case of the Union, this date or the date on which the Union serves upon theCompany the written notice as set forth in Section 3 (b) (1) of the recommendationshereinafter made, whichever shall first occur, shall be the terminal date.78By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where,which would not have been incurred but for this unlawful discrimination, and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440Monies received for work performed upon Federal,State,county,municipal,or other work-reliefprojects shall be considered earnings.Republic Steel Corporationv. N. L. R. B.,311 U. S. 7.19 F. W. Woolworth Company, supra. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesist from such, or any like or related conduct, and from giving effect to theclauses of the contracts 80 which violate the Act, orsimilarclauses of any exten-sion or renewal thereof.In addition to the notices to be signed by the Company and the Union, andposted, and the request by the Union that the Company reinstate Mullen, it willbe recommended that the Association and the Council sign appropriate noticesfor posting at the Company's terminal and the Union's offices respectively inUtica.Itwill serve no useful purpose to direct posting at the Association'soffice in Frankfort or at the Council's office, if any.Because the Association'smaster contracts, which cover others of its members, are in issue without juris-diction being had over such members other than the Company herein, it will befurther recommended that the Association send copies of its notice to such othermembers and request them to post the same. Similarly, because the Council'scontracts, which cover others of its constituent locals, are in issue without juris-diction being had over such locals other than the Union herein, it will be furtherrecommended that the Council send copies of its notice to such locals and requestthem to post the same.It will not be recommended that the Board issue a broad cease and desist ordersinceit is not reasonably to be apprehended that the Respondents will commitunfair labor practices different from and not related to those found herein.Theorder will not, however, be limited to agreements among the various Respondentsherein since the unfair labor practices found indicate a desire and intent to com-mit the samevis-a-visother Employers and labor organizations.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Union, Local 182 of Utica and Central New York, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. ofL., is a labor organization within the meaning of Section 2 (5) of the Act.2.The Council, New York State Teamsters Council, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.The Association, New York State Employers Association, Inc., is an em-ployer within the meaning of Section 2 (2) of the Act.4.By discriminating in regard to hire and tenure of employment of employeesof members of the Association, thereby encouraging membership in labor organi-zations, the Association, New York State Employers Association, Inc, has en-gaged in and is engaging in unfair labor practices, within the meaning of Section8 (a) (3) of the Act.5.By discriminating in regard to the hire and tenure of employment of RichardF. Mullen and of its other employees, thereby encouraging membership in theUnion, the Company, Red Star Express Lines of Auburn, Inc., has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (a) (3)of the Act.6.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Association has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (a) (1) ofthe Act.ao There is neither allegation nor evidence attacking the majority status of the Unionor the other constituent locals in the CouncilIt will therefore not be recommended thatthe contracts be set aside in their entirety. SHELL OIL COMPANY1617.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Company has engaged 'in andis engaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.8.By causing the Company to discriminate in regard to hire and tenure ofemployment in violation of Section 8 (a) (3) of the Act, the Union has engagedin and is engaging in unfair labor practices, within the meaning of Section 8(b) (2) of the Act.9.By causing the Association and its members to discriminate in regard tohire and tenure of employment in violation of Section 8 (a) (3) of the Act, theCouncil has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (b) (2) of the Act.10.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Union has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (b) (1) (A) of the Act.11.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Council has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (b) (1) (A) of the Act.12.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Rtecommended Order omitted from publication in this volume.]SHELLOIL COMPANY AND SHELL CHEMICALCORPORATIONandOILWORKERSINTERNATIONAL UNION, CIO, LOCALNo. 367.Case No.39-CA-112.February 8, 1951Decision and OrderOn September 26, 1950, Trial Examiner Alba B. Martin issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and supportingbriefs.The Union filed a brief in support of the Intermediate Re-port.The Respondents' request for oral argument is hereby denied,as the record, including the briefs and exceptions, adequately pre-sents the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and finds merit in the Respondents' exceptions.The facts giving rise to the controversy in this case are as follows.The Union, a local of the Oil Workers International Union, CIO,93 NLRB No. 20.943732-51-12